                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 14-cr-00265-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

MICHAEL EUGENE SIMPSON,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on Defendant Simpson’s Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [Docket No. 320]. T he

government has filed a response opposing the motion. Docket No. 333.

I.   BACKGROUND

       After a jury trial and appeal, Mr. Simpson was found guilty of (1) knowingly and

intentionally possessing with an intent to distribute a mixture and substance containing

cocaine in violation of 21 U.S.C. § 846(a)(1) and (b)(1)(c) (“Count 1”); (2) possession of

a firearm and ammunition by a prohibited person in violation of 18 U.S.C. § 922(g)(1)

(“Count 2”); and (3) possession of an unregistered firearm in violation of 26 U.S.C.

§ 5861(d) (“Count 3”). See Docket No. 283 at 1-2. On April 28, 2017, the Court

sentenced defendant to 216 months imprisonment as to Count 1 and 120 months on

Counts 2 and 5, to run concurrently to Count 1. See Docket No. 282 at 2. Mr. Simpson

is currently incarcerated at USP Lewisburg in Lewisburg, Pennsylvania. See Docket
No. 320 at 1-2. Mr. Simpson has served approximately 43% of his sentence, with good

time credits included. Id. at 1.

       On February 21, 2021, Mr. Simpson filed the instant motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), which he supplemented on April 20,

2021. See Docket Nos. 320, 337. Mr. Simpson represents that his body mass index of

34.3, in combination with his asthma, his race, and COVID-19 procedures at USP

Lewisburg result in him being at a higher risk of severe complications from COVID-19.

Docket No. 320 at 6. Mr. Simpson thus requests that the Court grant him

compassionate release from the remainder of his prison sentence and modify his term

of imprisonment to time served. Id. at 1.

II.   ANALYSIS

       Under § 3582(c)(1)(A)(i), known as the “compassionate release” provision, “a

district court may grant a sentence reduction if, after considering the 18 U.S.C.

§ 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

such a reduction’ and the ‘reduction is consistent with applicable policy statements

issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

court may grant a sentence reduction upon motion of the defendant only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Mr. Simpson made a

written request for compassionate release on October 6, 2020, which was denied on

                                             2
October 16, 2020. See Docket No. 320 at 3. Mr. Simpson appealed that decision and

has yet to receive an answer regarding his appeal. See id. Accordingly, his February

21, 2021 motion is timely.

       There are three prerequisites to granting compassionate release. First, a district

court must determine whether there are extraordinary and compelling reasons to

warrant a sentence reduction. See United States v. McGee, 992 F.3d 1035, 1042 (10th

Cir. 2021) (citing United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)).

Second, a district court must determine whether the reduction is consistent with

“applicable” policy statements issued by the Sentencing Commission. Id. Third, a

district court should consider whether any reduction authorized by steps one and two is

warranted under the § 3553(a) factors. Id. A court need not address all of the steps if

one of them demonstrates that a defendant is not entitled to compassionate release.

Id.

       Although the Sentencing Commission has identified four categories of

extraordinary and compelling reasons that may warrant a sentence reduction, see

U.S.S.G. § 1B1.13, cmt. n.1, this policy statement is not “applicable” under the First

Step Act when a motion is brought by a defendant. See McGee, 992 F.3d at 1050.

Rather, it is within the Court’s discretion to determine whether extraordinary and

compelling reasons justify compassionate release. See id. (reasoning that, because

the guidelines are not “applicable” they “cannot constrain district courts’ discretion”

(citation omitted)). However, a court may conclude that the application notes to

U.S.S.G. §1B1.13 “still provide[] the best definition and description of ‘extraordinary and




                                             3
compelling reasons.’” United States v. Carr, – F. App’x –, 2021 WL 1400705, at *4

(10th Cir. Apr. 14, 2021) (unpublished).

      “The existence of the COVID-19 pandemic no doubt can be described as

extraordinary insofar as it is beyond what is usual, customary, regular, or common.”

United States v. Gonzalez, 467 F. Supp. 3d 1075, 1079 (D. Colo. 2020) (citations,

alterations, and quotations omitted). “However, because the apposite test is stated in

the conjunctive, the dangers presented by the pandemic – which impact us all,

worldwide – also must be ‘compelling’ in [the movant’s] particular circumstances.” Id.;

see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

cannot independently justify compassionate release.”). Mr. Simpson represents that he

is obese and has asthma. Docket No. 320 at 11, 13. W hile these factors may, in the

appropriate circumstances, be considered extraordinary and compelling reasons for

granting release, an analysis of the § 3553(a) factors demonstrates that Mr. Simpson is

not eligible for compassionate release. See McGee, 992 F.3d at 1043 (“[D]istrict courts

may deny compassionate-release motions when any of the three prerequisites . . . is

lacking and do not need to address the others.” (citation and q uotations omitted)).

      Sections 3553(a)(2)(A) and (B) require the Court to consider “the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for the

law, [] to provide just punishment for the offense, [and] to afford adequate deterrence to

criminal conduct.” Mr. Simpson’s crimes were serious. In addition to firearms and

ammunition being found at Mr. Simpson’s home, Mr. Simpson was in possession of

narcotics. See Docket No. 253 at 44-45. The crimes were also dangerous, with Mr.

                                            4
Simpson being in possession of several types of weapons. Id. at 46. Moreover, as the

Court found, Mr. Simpson is a career offender. Id. at 45. He has been convicted of

various drug and weapon offenses since his early 20s. See Docket No. 195 at 7-10.

He committed the instant offenses while under a criminal justice sentence from Denver

District Court. See id. As the Court has noted previously, the handling and knowing

possession of the weapons escalated his previous criminal conduct and justified the

upper range of Mr. Simpson’s sentence. Docket No. 253 at 46. Given his criminal

history, Mr. Simpson poses a high risk to recidivate if released, and the length of Mr.

Simpson’s sentence demonstrates the seriousness of his offenses. But, even though

Mr. Simpson’s crimes justified his lengthy sentence, he has still not served half of his

sentence when taking into account good time credits.

       Mr. Simpson argues that he has had good behavior while incarcerated and has

taken many courses to better himself, in addition to maintaining a close relationship

with his family. See Docket No. 320 at 17-18. Mr. Simpson is to be commended for

that. However, the Court finds that, given the nature of the offenses, Mr. Simpson’s

career offender status, and the relatively short length of time he has served, releasing

him would not reflect the seriousness of his crimes, promote respect for the law,

provide just punishment for the offense, or afford adequate deterrence to criminal

conduct. Accordingly, Mr. Simpson’s motion will be denied.

III. CONCLUSION

For the foregoing reasons, it is




                                             5
      ORDERED Defendant Simpson’s Motion for Compassionate Release Pursuant

to 18 U.S.C. § 3582(c)(1)(A) [Docket No. 320] is DENIED.


      DATED June 2, 2021.


                                       BY THE COURT:


                                       ____________________________
                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                          6
